Citation Nr: 1821635	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a gastrointestinal (GI) disorder.

4.  Entitlement to service connection for a disability manifested by anemia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

8.  Entitlement to service connection for vertigo.

9.  Entitlement to service connection for prostate cancer.

10.  Entitlement to compensation for residuals of injection in the left forearm pursuant to 38 U.S.C. § 1151.

11.  Entitlement to compensation for diarrhea and vomiting due to reckless disregard of medical protocol pursuant to 38 U.S.C. § 1151.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2010, August 2012, and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue of entitlement to TDIU is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Hypertension requires the use of continuous medication for control.

2.  A current low back disorder is not shown.

3.  A GI disorder was not shown in service and is not etiologically related to service.

4.  A disability manifested by anemia was not shown in service and is not etiologically related to service.

5.  Sleep apnea was not shown in service and is not etiologically related to service.

6.  A left knee disorder was not shown in service and is not etiologically related to service.

7.  The residuals of a CVA were not shown in service and are not etiologically related to service.

8.  Vertigo was not shown in service and is not etiologically related to service or to a service-connected disability.

9.  The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to an herbicide agent during service.

10.  Prostate cancer was not shown in service and is not etiologically related to service or to herbicide exposure in service.

11.  In February 2008, the Veteran was afforded a colonoscopy at a VA facility.

12.  The Veteran received an injection in the left arm as part of VA treatment for an allergic reaction to Lisinopril in July 2008. 

13.  The Veteran did not sustain a permanent, chronic, additional disability of the left arm as a result of VA treatment in July 2008, including carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, or an event not reasonably foreseeable.

14.  Subsequent to the VA treatment, the Veteran did not sustain a permanent, chronic, additional disability as a result of VA treatment between January 23, 2008 and March 7, 2008, including carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for hypertension have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2017).

2.  A low back disorder was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  A GI disorder was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  A disability manifested by anemia was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  Sleep apnea was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).

6.  A left knee disorder was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The residuals of a CVA were not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  Vertigo was not incurred in service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  Prostate cancer was not incurred in service nor is it due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

10.  The criteria for compensation under 38 U.S.C. § 1151 for residuals of injection in the left forearm have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.10, 3.361, 17.32 (2017).

11.  The criteria for compensation under 38 U.S.C. § 1151 for diarrhea and vomiting due to reckless disregard of medical protocol have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.10, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hypertension

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's hypertension is evaluated at zero percent under DC 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a compensable rating is assigned as follows:

* diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control (10%)
* diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more (20%)

In a December 2011 VA examination, the Veteran was diagnosed with hypertension but no blood pressure readings were reported.  However, since that examination, he has been seen on a regular basis for hypertension, and there are multiple blood pressure readings of record.  Treatment notes reflect that he has been prescribed daily anti-hypertensive medication since at least 2003, which predates the claim.  A letter from Dr. KAG dated in July 2003 confirms that the Veteran has been treated for hypertension with medication since the initial diagnosis.  

In light of the above, an initial 10 percent rating, but no more, is warranted for hypertension based on his continuous use of medication.  His blood pressure readings do not meet the criteria for a rating in excess of 10 percent at any time in the appeal period.  Therefore, a 10 percent rating, but no more, is granted.   

Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back

Initially, treatment notes do not show that the Veteran has been diagnosed with or treated for a low back disorder during the period of the claim and he has not offered any specific arguments or lay evidence with respect to his low back symptoms.  A June 2003 disability determination from the Social Security Administration (SSA) found a secondary diagnosis of degenerative joint disease of the spine but the associated evaluation dated in October 2002 clearly reflects that lumbar spine X-rays were normal.  Thus, the medical evidence does not support a finding that he has a chronic low back disorder prior to filing the claim.  Therefore, a current low back disorder is not shown and the appeal is denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Anemia, Sleep Apnea, Vertigo, CVA, GI, Left Knee

As for these service connection claims, VA treatment records reveal that the Veteran has been treated for anemia, sleep apnea, vertigo, CVA, GI, and left knee disorders.  Therefore, current disorders are shown with each of these claims.  

However, service treatment records are silent for complaint, treatment, or diagnosis associated with any of these disorders.  Moreover, there is no competent evidence of record that associates these disorders with the Veteran's service.  

A February 2003 letter from Dr. MJG states that the Veteran had been treated for a gastric disorder since 1998.  Medical evidence reveals that the Veteran was treated for anemia in 2008 post-GI bleed after a colonoscopy and that the anemia resolved.  Sleep apnea was diagnosed in March 2006 after a sleep study performed in response to complaints of consistently poor sleep.  

A September 1994 private treatment record reflects treatment for a left knee contusion, followed by a June 1995 note that reports left knee pain for several months, and an August 2002 treatment note that associates current left knee pain with an injury that occurred eight years prior.  He has had three CVAs, in 1998, 2005, and 2009 with reported residuals of weakness on the right side and vertigo, which VA treatment records report developed after a CVA.  

Thus, each of these disabilities first presented decades after service, and there is no competent opinion of record associating them with the Veteran's service.  The only evidence in favor of the claim is his own assertions.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to associate these disorders with his service as doing so requires specialized medical and technical knowledge.  Consequently, a preponderance of the evidence is against the claims and the appeals as to these issues are denied.

Prostate Cancer

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain disorders, including prostate cancer.  However, the Veterans service records establish that he did not serve in the Republic of Vietnam and so is not presumed to have been exposed to herbicides.

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis to herbicides, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that he was exposed to herbicides during basic training in South Carolina.  In a May 2011 statement, he refers to the use of weed killers at Fort Jackson, equating them with Agent Orange.  However, the presumptions of service connection apply only to the use of tactical herbicides.  They do not apply to commercial herbicides, and there is no evidence of record other than his statements that tactical herbicides such as Agent Orange were used in the United States.  Consequently, service connection for prostate cancer due to herbicide exposure is denied. 

Prostate cancer was diagnosed via biopsy in 2011. Service treatment records are silent for any complaint, treatment, or diagnosis associated with the prostate, and the Veteran has not provided any argument or evidence in favor of a finding of direct service connection and the medical evidence is void of any such relationship.  Absent competent and probative evidence of a relationship between the Veteran's prostate cancer and service, the appeal is denied. 

Benefits Pursuant to 38 U.S.C. § 1151

An appellant disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected. 38 U.S.C. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the appellant's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the appellant under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a). 

In determining whether an appellant has an additional disability, VA compares the appellant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the appellant's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that an appellant received care, treatment, or examination and that the appellant has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the appellant's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the appellant's or, in appropriate cases, the appellant's representative's informed consent. 

The second prong of proximate causation requires that the appellant's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of the event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures outlined in 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

The Veteran has raised two claims for benefits under 38 U.S.C. § 1151.  He claims that the care he received at a VA facility from January 23, 2008, through March 7, 2008, represented reckless endangerment and risked death or serious injury to him.  He also contends that he experiences constant pain in his arm as a result of an injection received in a VA emergency room in July 2008.  

The first question that must be answered with regard to these claims is whether the Veteran has an additional disability as a result of the VA treatment.  He contends that VA did not follow proper protocol when he had an episode of violent vomiting with blood and loose stool and associated medical complications in February 2008.  At a January 2012 VA examination, he reported that he started hemorrhaging after removal of a polyp and that he was rushed to the hospital.  In addition, his March 2008 claim discusses concerns about a potentially fatal diagnosis of hyperkalemia.

A February 2008 private treatment note reveals complaints of vomiting and diarrhea that began after eating at a restaurant in Orlando.  The accompanying diagnoses were acute renal failure, infectious gastroenteritis, leukocytosis, thrombocytopenia, and hyponatremia and hyperkalemia associated with gastroenterities.  The note indicated that he had had an appointment at VA for a colonoscopy the day before and that he had had some rectal bleeding the previous month.  

The discharge diagnoses reflected that all but the thrombocytopenia was resolved by the time of discharge from the private hospital.  Thrombocytopenia is an abnormally low platelet count.  Medline Plus, U.S. National Library of Medicine, https://medlineplus.gov/ency/article/000586.htm.  Thus, without evidence of an associated disability, thrombocytopenia is a laboratory finding and not a disability for which service connection may be granted.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  

Thus, the evidence does not reveal that the Veteran sustained an additional disability as a result of VA treatment between January 2008 and March 2008.  His renal failure and gastroenteritis resolved prior to discharge from treatment at the private hospital.  No permanent residual of these disorders or in relation to the laboratory findings of leukocytosis, thrombocytopenia, hyponatremia, and hyperkalemia have been documented.  Further, the January 2012 VA examiner found that the Veteran's complaints of diarrhea and renal failure were due to gastroenteritis associated with the food consumed prior to illness and, consequently, not associated with the VA treatment that preceded the illness.  

Although the circumstances surrounding the Veteran's February 2008 hospitalization as documented in treatment notes differ from those described by the Veteran, his assertions that the diarrhea and vomiting resulted in an emergency situation for him and that he and his wife experienced anxiety as a result of his diagnoses and treatment.  However, such factors cannot serve as a basis for compensation under 38 U.S.C. § 1151. 

With regard to claim for benefits under 38 U.S.C. § 1151 for a left arm disability, a July 2008 VA treatment note shows that the Veteran was seen in an Emergency Room for swelling of the lower lip and chin with throat tightening.  The diagnosis was angioedema most likely secondary to Lisinopril and he was advised to cease the medication.  Treatment with Benadryl, Prednisone, and Ranitidine was noted, although how these medications were administered was not stated in the treatment note.  Nevertheless, for the purposes of this decision, the Board affords the benefit of the doubt to the Veteran and presumes that they were given by injection.  

Even so, the record does not establish that the Veteran a developed an additional, chronic disability of the left arm as a result of this injection.  In September 2008, he submitted an undated photograph showing his bruised left arm, and he asserts that he experiences constant pain.  However, at an April 2010 VA examination, he expressed fear that he had sustained damage to the left arm in July 2008 but denied having any functional deficits.  The examiner found no signs of tissue loss, adhesions, tendon or nerve damage, bone or joint damage, or other functional deficits. 

A review of VA and private treatment records dated from July 2008 to the present reveals no complaint, treatment, or diagnosis associated with a left arm disorder.  The Veteran asserts that he has constant pain in the arm, and he is competent to speak to his symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).  

Accordingly, the competent and probative evidence does not establish that the Veteran sustained a permanent, chronic, additional disability of the left arm or associated with diarrhea and vomiting as a result of VA treatment either between January 23, 2008, and March 7, 2008, or in July 2008.  Thus, the appeals for benefits pursuant to 38 U.S.C. § 1151 are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 10 percent rating, but no more, for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a low back disorder is denied.

Service connection for a GI disorder is denied.

Service connection for a disability manifested by anemia is denied.

Service connection for sleep apnea is denied.

Service connection for a left knee disorder is denied.

Service connection for residuals of a CVA is denied.

Service connection for vertigo is denied.

Service connection for prostate cancer is denied.

Compensation for residuals of injection in the left forearm pursuant to 38 U.S.C. 
§ 1151 is denied.

Compensation for diarrhea and vomiting due to reckless disregard of medical protocol pursuant to 38 U.S.C. § 1151 is denied.


REMAND

With regard to the TDIU claim, the Veteran is service-connected for major depressive disorder and panic disorder, rated as 30 percent disabling and hypertension, rated as 10 percent disabling, for a combined rating of 40 percent.  Therefore, he does not meet the threshold criteria for a TDIU. 38 C.F.R. 
§ 4.16(a).  However, the records from the Social Security Administration (SSA) reveal that he is in receipt of SSA disability in part due to his service-connected panic disorder.  Moreover, in March 2017, he provided an opinion from Dr. CLK that his service-connected major depressive disorder and panic disorder alone prevent him from securing substantially gainful employment.  

Where a veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).  Thus, the appeal must be remanded for consideration of entitlement to a TDIU on an extra-schedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Undertake any other development the RO determines to be warranted.  If the evidence reflects that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, but his combined rating does not meet the schedular criteria for a TDIU, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration of the issue of entitlement to TDIU.

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if needed.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


